     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 1 of 7 PageID #:34



                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AMERICAN HIGHWAY, INC.,                              )
                                                     )     Honorable Manish S. Shah
                       Plaintiff,                    )
                                                     )     Case No.: 19 CV 01660
v.                                                   )
                                                     )
THE TRAVELERS COMPANIES, INC., d/b/a                 )
TRAVELERS PROPERTY CASUALTY                          )
COMPANY OF AMERICA,                                  )
                                                     )
                       Defendant.                    )


                 MOTION TO DISMISS COUNT II OF COMPLAINT FOR
                  DECLARATORY JUDGMENT AND OTHER RELIEF

       Defendant, TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

(“Travelers”), incorrectly named as THE TRAVELERS COMPANIES, INC. d/b/a TRAVELERS

PROPERTY CASUALTY COMPANY OF AMERICA, by and through its attorneys, Foran

Glennon Palandech Ponzi & Rudloff PC, hereby respectfully requests that this Honorable Court

enter an order dismissing Count II of American Highway, Inc.’s Complaint for Declaratory

Judgment and Other Relief, pursuant to FED. R. CIV. P. 12(b)(6), for failure to state a claim. In

support thereof, Travelers states as follows:

                                        BACKGROUND

       American Highway’s lawsuit involves an insurance claim pertaining to a shipment of

goods that was rejected by the party to which it was delivered. The Complaint explains that

American Highway was a federally licensed motor carrier (US DOT Number 941655) performing

transportation services as a motor carrier (MC No. 404418) in interstate commerce. See Complaint




                                                1
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 2 of 7 PageID #:35



¶1. American Highway alleges that a producer of food products hired it to carry a load of spices

from Carol Stream, Illinois, to Victorville, California, in a tractor-trailer. Id. ¶¶3-7.

       According to the Complaint, the load of spices was delivered to the consignee (Nutro) in

California. Id. Several days later, the load was inspected, and Nutro took the position that it was

rejecting the load on the basis that the original seal was not affixed to the trailer. Complaint ¶¶8-

13. The Complaint asserts that the seal was changed due to a mechanical issue having occurred

during the course of delivery, and the load being transloaded to a new trailer. Id.

       American Highway asserts that $48,296.17 in damages was sustained arising from

“asserted claims from its liability as a motor carrier.” Id. The Complaint indicates that this

purported legal liability is alleged to arise under the Carmack Amendment, 49 U.S.C. § 1470(a)(1).

Id. ¶ 27. There is no allegation of a lawsuit being filed against American Highway.

       Following the above, American Highway made an insurance claim to Travelers, seeking

coverage for the alleged liability it allegedly incurred as a result of the load of spices missing its

original seal. Complaint ¶¶18-30. The Complaint alleges that the insurance policy Travelers

issued to American Highway afforded coverage for “legal obligations of a motor carrier under the

Carmack Amendment.” Id. ¶28. The Complaint acknowledges that Travelers did not concur with

American Highway’s position on coverage, and that coverage was denied, including because there

was not direct physical loss or damage at issue, as required by the terms of the Policy. See Id. ¶29.

       Due to the foregoing opposing positions on coverage, American Highway filed its

Complaint and sought a declaratory judgment regarding coverage. See Count I, ¶¶22-30. Without

alleging any additional facts about Travelers’ conduct, American Highway asserted a second

count, Count II, purported to seek relief under 215 ILCS 5/155 (“Section 155”) of the Illinois




                                                   2
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 3 of 7 PageID #:36



Insurance Code. See Count II, ¶¶31-35. For the reasons that follow, this second count fails to

state a claim, and must be dismissed.

                                     RELIEF REQUESTED

       Travelers respectfully requests that this Honorable Court enter an order dismissing Count II

of American Highway’s Complaint, pertaining to Section 155 of the Illinois Insurance Code, for

failure to state a clam under FED. R. CIV. P. 12(b)(6).

                              BASIS FOR RELIEF REQUESTED

   A. Standard of Review

       While a motion to dismiss under Rule 12(b)(6) accepts as true the well-pleaded allegations

of the complaint and draws reasonable inferences therefrom in the plaintiff’s favor, to survive the

motion “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (emphasis added).

       Relatedly, Federal Rule of Civil Procedure 8(a) requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief.” That said, a complaint must include

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (2007). To survive a Rule 12(b)(6) motion to dismiss “the

plaintiff must give enough details about the subject-matter of the case to present a story that holds

together.” Estate of Davis v. Wells Fargo Bank, 633 F.3d 529, 533 (7th Cir. 2011) (quotation

omitted).




                                                  3
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 4 of 7 PageID #:37



   B. American Highway has failed to state a claim under Section 155 of the Illinois
      Insurance Code

       Section 155 allows an insured to recover statutory damages and attorneys’ fees for an

insurer’s “vexatious” and “unreasonable” conduct in connection with an insurance claim. See 215

ILCS 5/155. The Seventh Circuit has explained the following standards apply:

         Section 155 provides that an award of attorneys’ fees and costs is appropriate if
         insurers’ actions are “vexatious and unreasonable.” Because this statute is “penal
         in nature” its provisions must be strictly construed. Attorneys’ fees may not be
         awarded simply because an insurer takes an unsuccessful position in litigation,
         but only where the evidence shows that the insurer’s behavior was willful and
         without reasonable cause. This means that an insurer’s conduct is not vexatious
         and unreasonable if: (1) there is a bona fide dispute concerning the scope and
         application of insurance coverage; (2) the insurer asserts a legitimate policy
         defense; (3) the claim presents a genuine legal or factual issue regarding
         coverage; or (4) the insurer takes a reasonable legal position on an unsettled issue
         of law.

Citizens First Nat. Bank of Princeton v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th Cir. 2000)

(internal citations omitted).

       Courts have been clear that a complaint that contains no factual allegations supporting an

assertion of “vexatious and unreasonable conduct” is insufficient to state a Section 155 claim. See

Am. Alliance Ins. Co. v. 1212 Restaurant Group, L.L.C., 342 Ill. App. 3d 500, 511, 794 N.E. 2d

892, 901 (2003) (“If the insured merely states that the insurer committed vexatious and

unreasonable delay without some modicum of factual support, the insured will not have stated a

cause of action under section 155.”); Scudella v. Illinois Farmers Ins. Co., 174 Ill. App. 3d 245,

252-253, 528 N.E. 2d 218, 222 (1988) (affirming dismissal of the Section 155 claim where the

plaintiff “made no factual allegations other than claiming defendant ‘unreasonably delayed and

refused to pay’”); Kondaur Capital Corp. v. Stewart Title Co., 2012 WL 367054, *5-6 (N.D. Ill.

Feb. 2, 2012) (dismissing the Section 155 claim for failure to allege facts in support of conclusory

allegation that insurer acted vexatiously and unreasonably); Scottsdale Ins. Co. v. City of


                                                 4
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 5 of 7 PageID #:38



Waukegan, 2007 WL 2740521, at *4 (N.D. Ill. Sept. 10, 2007) (dismissing a Section 155 claim

that “fail[ed] to allege facts that plausibly suggest Scottsdale’s conduct was vexatious and

unreasonable.”); Fid. Investments Life Ins. Co. v. Squire, 2010 WL 3273737, at *3 (N.D. Ill. Aug.

18, 2010) (dismissing Section 155 claims and denying leave to amend).

       These cases go hand-in-hand with the applicable pleading standards under Rule 8 – the

Complaint must contains sufficient factual material to make it “plausible” that Travelers’s

handling of American Highway’s claim was vexatious and unreasonable. Iqbal, 556 U.S. at 679

(“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.”). Here,

there is a complete absence of any allegations of any conduct of Travelers other than the denial of

the claim itself. All of the above-cited Section 155 cases demonstrate that denial of an insurance

claim, without more, is insufficient to state a claim under Section 155. See, e.g., Scudella, 174 Ill.

App. 3d 245, 252-253.

       Consistent with the above cases and with Iqbal, there must be specific factual allegations

that explain (or allow the Court to conclude) why American Highway believes Travelers engaged

in conduct that was purportedly vexatious and unreasonable. At present, the allegations are merely

legal conclusions, as they are simply formulaic recitations of the cause of action itself – the only

allegations are that the denial was “improper” (Complaint ¶33) and “vexatious and unreasonable”

(Complaint ¶34). That does not state a claim. See 70th Court Indus. Condo. #2 v. Travelers Cas.

Ins. Co. of Am., No. 16 C 6483, 2017 WL 1386179, at *2 (N.D. Ill. Apr. 18, 2017) (“[P]laintiff’s

complaint merely recite the acts that constitute improper claims practice. . . . To state a claim,

plaintiff must provide more than a formulaic recitation of a cause of action, labels, and

conclusions.”); 1212 Restaurant Group, 342 Ill. App. 3d at 511; Kondaur, 2012 WL 367054, *5-

6 (N.D. Ill. Feb. 2, 2012); Scottsdale, 2007 WL 2740521, at *4 (N.D. Ill. Sept. 10, 2007); 9557,



                                                  5
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 6 of 7 PageID #:39



LLC and River West Meeting Associates, Inc. v. Travelers Indemnity Company of Connecticut,

2016 WL 464276, at *2 (N.D. Ill. 2016) (same).

       Insurers are permitted to disagree with their insureds regarding whether a claim is covered.

Med. Protective Co. v. Kim, 507 F.3d 1076, 1087 (7th Cir. 2007) (rejecting Section 155 claim

against insurer that presented arguments with “reasoned support”). Simply alleging that a certain

position was taken does not suffice for actually alleging factual material showing that, under the

totality of the circumstances, the insurer’s conduct was vexatious and unreasonable. Citizens First,

200 F.3d at 1110.

       It is the obligation of American Highway to allege a “story that holds together,” and it has

not done that in connection with Count II of its Complaint. See W. Bend Mut. Ins. Co. v.

Schumacher, 844 F.3d 670, 675 (7th Cir. 2016). There is simply no basis to conclude that

Travelers’s conduct was unreasonable or vexatious based on the factual allegations of the

Complaint, and accordingly American Highway’s Count II, purporting to allege a Section 155

claim, should be dismissed, pursuant to Rule 12(b)(6).

       WHEREFORE, Travelers respectfully requests that this Honorable Court dismiss Count II

of American Highway’s Complaint, for failure to state a claim, and grant such other and further relief

as the Court deems equitable and just.

                                             Respectfully submitted,

                               By:           /s/ John Eggum
                                             Matthew S. Ponzi
                                             John Eggum
                                             FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                             222 N. La Salle Street, Ste. 1400
                                             Chicago, Illinois 60601
                                             Tel:     (312) 863-5053
                                             Email: mponzi@fgppr.com
                                                      jeggum@fgppr.com



                                                  6
     Case: 1:19-cv-01660 Document #: 11 Filed: 04/12/19 Page 7 of 7 PageID #:40



                                         Attorneys for Travelers Property Casualty Company of
                                         America




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on April 12, 2019, the foregoing was served via CM/ECF,
the Court’s electronic notification system, as follows:

                               Jason Orleans
                               ORLEANS CANTY NOVY, LLC
                               325 Washington Street, Suite 400
                               Waukegan, Illinois 60085
                               jorleans@ocnlaw.com


                                          /s/ John Eggum
                                          John Eggum




                                             7
